Chase, J.:
The complaint having alleged that the suit mentioned in the agreement remained undetermined, the question is presented whether the plaintiff could compel the defendant to convey to him his right, title and interest individually and as trustee in and to said talc, talcotis rock and soapstone before such termination. Clearly there was nothing to prohibit the defendant from including in the agreement a provision postponing the plaintiff’s right to enforce the option until a time subsequent to the final termination of the pending litigation. Such provision in the agreement is for the protection of the defendant individually and as trustee as well as the plaintiff. That the right of the plaintiff to insist upon a conveyance under the agreement was expressly postponed until the final - termination of the pending litigation and the time to appeal from the judgment entered therein had fully expired seems to us to be clear and certain. The meaning of the contract is not obscure, ambiguous or doubtful and the court was right in sustaining the demurrer.
The judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.